Citation Nr: 0030666	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
strain, with disc disease and degenerative arthritis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January 1958 
to December 1959, with previous periods of duty with the 
National Guard.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).

In April 2000, the issue of entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West Supp. 
2000), for the failure to timely disclose and treat an aortic 
aneurysm, was raised.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  


REMAND

The record indicates that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  Review of 
the claims file indicates that all the medical record 
evidence used in the SSA award determination has yet been 
associated with the veteran's VA record.  Since such records 
are pertinent to the veteran's claims on appeal, further 
development is required.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Service connection is currently in effect for 
lumbosacral strain, with disc disease and degenerative 
arthritis, and a 40 percent disability rating is assigned 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  This rating contemplates severe intervertebral 
disc syndrome.  Although a VA examination was conducted in 
July 1999, the Board does not find this examination to be 
adequate for appellate purposes.  It appears that the 
veteran's claims file was not available for review, as the 
examiner noted that no medical records were available for 
review.  As such, all available evidence was not considered 
by the examiner.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operates to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable the VA to make 
a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In West v. Brown, 7 Vet. App. 70, 78 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  As 
such, the Board concludes that an additional VA examination 
would provide a record upon which a fair, equitable, and 
procedurally correct decision on the claims for entitlement 
to an initial evaluation in excess of 40 percent for 
lumbosacral strain, with disc disease and degenerative 
arthritis, and a total rating for compensation purposes based 
upon individual unemployability can be made.  
38 C.F.R. §§ 3.326, 3.327 (2000).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include all 
pertinent VA and private medical records.  
The RO should assist the veteran in 
obtaining the identified information as 
necessary.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should contact the SSA and 
request a copy of all medical records 
reviewed in reaching the decision 
granting disability benefits to the 
veteran.  All attempts to secure these 
records must be documented in the claims 
file, and any records received that are 
not already of record, should be 
associated therein.  If, after making 
reasonable efforts to obtain the SSA 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and extent of his 
service-connected back disorder.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should comment as to the whether 
the veteran's symptoms are persistent 
with little intermittent relief, and 
compatible with sciatic neuropathy.  The 
existence of pain, muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, if any, should be 
documented in the examination report.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should further cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  

Finally, the examiner should express an 
opinion whether the veteran's service-
connected back disability renders him 
unable to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions 
expressed must be provided.  Any report 
prepared should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal 
consistent with all pertinent laws and 
regulations to include the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  If 
any issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


